 



Exhibit 10.2
FORM OF AIRCRAFT LEASE AGREEMENT (SN [See Schedule I])
dated as of December _______, 2005 (“Agreement”)
This Agreement (together with all supplements, annexes, exhibits and schedules
hereto hereinafter referred to as the “Lease”) is between CFS Air, LLC, with an
office at 44 Old Ridgebury Road, Danbury, CT 06810 (together with its successors
and assigns, if any “Lessor”) and Air Logistics, L.L.C., a limited liability
company organized and existing under the laws of the State of Louisiana with its
mailing address and chief place of business at 4605 Industrial Drive, New
Iberia, LA 70560 (hereinafter called “Lessee”).

1.   LEASING:

     (a) Subject to the terms and conditions set forth below, Lessor agrees to
lease to Lessee, and Lessee agrees to lease from Lessor, the aircraft, including
the airframe, engines and all appurtenant equipment and property (together
hereinafter the “Aircraft”) described in Annex A.
     (b) Lessor shall purchase the Aircraft from Lessee and lease it to Lessee
if on or before the Last Delivery Date (specified in Annex B) Lessor receives
each of the following documents in form and substance satisfactory to Lessor:
(i) a copy of this Lease executed by Lessee, (ii) a Bill of Sale from Lessee to
Lessor in the form of Annex C; (iii) copies of insurance policies or, at
Lessor’s option, such other evidence of insurance which complies with the
requirements of Section 10, (iv) evidence of an N number for the Aircraft;
(v) evidence that the Aircraft has been duly certified as to type and
airworthiness by the Federal Aviation Administration (“FAA”); (vi) evidence that
Lessor’s designated FAA escrow agent (which may be FAA counsel) has received in
escrow the executed bill(s) of sale (which shall include, without limitation, a
standard form FAA Bill of Sale) and AC Form 8050-1 Aircraft Registration Form
(except for the pink copy which shall be available to be placed on the Aircraft
upon acceptance thereof), and an executed duplicate of this Lease all in proper
form for filing with the FAA; (vii) resolution of Lessee authorizing this Lease
in the form of Annex D; (viii) a completed inspection and/or survey with respect
to the Aircraft in accordance with the requirements set forth in the Certificate
of Acceptance; (ix) an Additional Collateral Agreement executed by Lessee in a
form and substance satisfactory to Lessor; and (x) a Corporate Guaranty
agreement executed by Offshore Logistics, Inc. (the “Guarantor”) in a form and
substance satisfactory to Lessor (the “Guaranty”). Lessor’s obligation to lease
the Aircraft hereunder is further conditioned upon (1) the cost to Lessor of the
acquisition of the Aircraft not exceeding the Capitalized Lessor’s Cost stated
on Annex A; (2) upon delivery of the Aircraft, Lessee’s execution and delivery
to Lessor of a Certificate of Acceptance in the form of Annex E; and (3) filing
of all necessary documents with, and the acceptance thereof by, the FAA.
     (c) Lessor hereby appoints Lessee its agent for inspection and acceptance
of the Aircraft from the Supplier. Once the Certificate of Acceptance has been
signed, Lessee may not cancel this Lease other than in accordance with its
express terms.

2.   TERM, RENT AND PAYMENT:

     (a) The rent (“Rent”) payable for the Aircraft and Lessee’s right to use
the Aircraft begins on the date of the Certificate of Acceptance (“Commencement
Date”). The term (“Term”) of this Lease shall commence on the Commencement Date
and shall continue, unless earlier terminated pursuant to the provisions of this
Lease, until and including the Expiration Date stated in Annex B. If any Term is
extended or renewed, the word “Term” shall be deemed to refer to all extended or
renewal Terms, and all provisions of this Lease shall apply during any such
extension or renewal Terms, except as may be otherwise specifically provided in
writing.
     (b) Lessee shall pay rent to Lessor at its address stated above, except as
otherwise directed by Lessor. Rent payments shall be in the amount, payable at
such intervals and due in accordance with the provisions of Annex B. (Each
payment of Rent is hereinafter referred to as a “Rent Payment”). If any Interim
Rent (as defined in Annex B) or Advance Rent (as defined in Annex B) is payable,
such Interim Rent and/or Advance Rent shall be set forth on Annex B and due in
accordance with the provisions of Annex B, and when received by Lessor, such
Interim Rent shall be applied to the Rent Payment due for the Interim Period as
set forth on Annex B and such Advance Rent shall be applied to the first Basic
Term for Rent Payment as set forth on Annex B and any balance, if any, shall be
applied to the next scheduled Rent Payment. In no event shall any Advance Rent,
Interim Rent or any other Rent Payment be refunded to Lessee. If Lessor does not
receive from Lessee payment in full of any Rent Payment or other payment due
hereunder on or prior to the due date thereof, then Lessee shall pay to Lessor a
late fee equal to 3% of the amount due but not received within 10 days after the
due date therefor, in addition to, the unpaid amount of such Rent Payment, but
not exceeding the lawful maximum, if any. Such late fee will be immediately due
and payable and is in addition to any other costs, fees and expenses Lessee may
owe as a result of such late payment.

 



--------------------------------------------------------------------------------



 



3.   RENT ADJUSTMENT:

     (a) If, solely as a result of Congressional enactment of any law
(including, without limitation, any modification of, or amendment or addition
to, the Internal Revenue Code of 1986, as amended, (“Code”)), the maximum
effective corporate income tax rate (exclusive of any minimum tax rate) for
calendar-year taxpayers (“Effective Rate”) is higher than thirty-five percent
(35%) for any year during the Term of this Lease, then Lessor shall have the
right to increase such rent payments by requiring payment of a single additional
sum. The additional sum shall be equal to the product of (i) the Effective Rate
(expressed as a decimal) for such year less .35 (or, in the event that any
adjustment has been made hereunder for any previous year, the Effective Rate
(expressed as a decimal) used in calculating the next previous adjustment) times
(ii) the adjusted Termination Value (defined below) divided by (iii) the
difference between the new Effective Rate (expressed as a decimal) and one (1).
The adjusted Termination Value shall be the Termination Value (calculated as of
the first rental due in the year for which such adjustment is being made) minus
the Tax Benefits that would be allowable under Section 168 of the Code (as of
the first day of the year for which such adjustment is being made and all future
years of the lease term). The Termination Values are defined on Annex F and the
Tax Benefits are defined on Annex B. Lessee shall pay to Lessor the full amount
of the additional rent payment on the later of (i) receipt of notice or (ii) the
first day of the year for which such adjustment is being made.
     (b) Lessee’s obligations under this Section 3 accruing prior to the
expiration or termination of this Lease shall survive any expiration or
termination of this Agreement.
4. TAXES AND FEES: If permitted by law, Lessee shall report and pay promptly all
taxes, fees and assessments due, imposed, assessed or levied against the
Aircraft or any part thereof or any engine thereof (or purchase, disposition,
ownership, delivery, leasing, possession, use or operation thereof), this
Agreement (or any rents or receipts hereunder), any Schedule, Lessor or Lessee,
by any domestic or foreign governmental entity or taxing authority during or
related to the term of this Agreement, including, without limitation, all
license and registration fees, and all sales, use, personal property, excise,
gross receipts, franchise, stamp, value added, custom duties, landing fees,
airport charges, navigation service charges, route navigation charges or other
taxes, imposts, duties and charges, together with any penalties, fines or
interest thereon (collectively “Taxes”). Lessee shall have no liability for
Taxes imposed by the United States of America or any state or political
subdivision thereof which are on or measured by the net income of Lessor except
as provided in Sections 3 and 14(c) (“Income Taxes”). Lessee shall promptly
reimburse (on an after tax basis) Lessor for any Taxes charged to or assessed
against Lessor other than Income Taxes except as provided in Sections 3 and
14(c). Lessee shall show Lessor as the owner of the Aircraft on all tax reports
or returns, and send Lessor a copy of each report or return and evidence of
Lessees payment of Taxes upon request. All of Lessor’s rights, privileges and
indemnities contained in this Section 4 shall survive the expiration or other
termination of this Lease. The rights, privileges and indemnities contained
herein are expressly made for the benefit of, and shall be enforceable by
Lessor, its successors and assigns.
5. REPORTS: Lessee will provide Lessor with the following in writing within the
time periods specified: (a) notice of any tax or other lien which attaches to
the Aircraft and the full particulars of the tax or lien, within thirty
(30) days after Lessee becomes aware of the tax or lien, (b) Guarantor’s
complete financial statements, certified by a recognized firm of certified
public accountants, within ninety (90) days of the close of each fiscal year of
Guarantor, and any further financial information or reports, upon reasonable
request (it being understood that so long as Guarantor continues to report its
financial statements in SEC form 10-K, and such 10-K remains publicly available,
Guarantor shall have no further obligation to deliver annual financial
statements); (c) notice to Lessor of the Aircraft’s location, and the location
of all information, logs, documents and records relating to the Aircraft and its
use, maintenance and/or condition, immediately upon reasonable request;
(d) notice to Lessor of the relocation of the Aircraft’s primary hangar
location, as soon as practicable upon intent by Lessee to so relocate and in any
event at least simultaneously with any relocation; (e) notice of loss or damage
to the Aircraft which would cost more than the lesser of (i) ten percent (10%)
of the original Capitalized Lessor’s Cost or (ii) two hundred fifty thousand
Dollars ($250,000.00) to repair or replace, within ten (10) days of such loss or
damage; (f) notice of any accident involving the Aircraft causing personal
injury or property damage, within the earlier of twenty (20) days of such
accident or when required to be reported to the FAA; (g) copies of the insurance
policies or other evidence of insurance required by the terms hereof, promptly
upon request by Lessor; (h) copies of all information, logs, documents and
records relating to the Aircraft and its use, maintenance and/or condition,
required to be reported to the FAA or reasonably requested by Lessor; (i) such
information as may be required to enable Lessor to file any reports required by
any governmental authority as a result of Lessor’s ownership of the Aircraft,
promptly upon request of Lessor; (j) copies of any manufacturer’s maintenance
service program contract for the airframe or engines, promptly upon request by
Lessor; (k) evidence of Lessee’s compliance with FAA airworthiness directives
and advisory circulars and of compliance with other maintenance provisions of
Section 7 hereof and the return provisions of Section 11, promptly upon request
of Lessor; and (l) notice of any change

 



--------------------------------------------------------------------------------



 



in Lessee’s state of incorporation or organization, within thirty (30) days of
such change and (m) such other reports or information as Lessor may reasonably
request.

6.   DELIVERY, REGISTRATION, USE AND OPERATION:

     (a) The Aircraft shall be delivered directly from the Supplier to Lessee
unless the Aircraft is being leased pursuant to a sale leaseback transaction in
which case Lessee acknowledges that it is in possession of the Aircraft as of
the Commencement Date.
     (b) Lessee, at its own cost and expense, shall cause the Aircraft to be
duly registered in the name of Lessor under the Title 49, Subtitle VII of the
United States Code, as amended (the “FAA Act”), and shall not register the
Aircraft under the laws of any other country.
     (c) The possession, use and operation of the Aircraft shall be at the sole
risk and expense of Lessee. Lessee acknowledges that it accepts full
“operational control” of the Aircraft (as defined in the Federal Aviation
Regulations (“FAR”). Lessee agrees that the Aircraft will be used and operated:
(i) in compliance with any and all statutes, laws, ordinances, regulations and
standards or directives issued by any governmental agency applicable to the use
or operation thereof; (ii) in compliance with any airworthiness certificate,
license or registration relating to the Aircraft issued by any agency; (iii) in
compliance with all safety and security directives of the FAA and similar
government regulations relating to aircraft security; and (iv) in a manner that
does not modify or impair any existing warranties on the Aircraft or any part
thereof. Lessee will operate the Aircraft predominantly in the conduct of its
business and will not use or operate, or permit the Aircraft to be used or
operated, (aa) in violation of any United States export control law, (bb) in a
manner wherein the predominant use during any twelve month period is for a
purpose other than transportation for Lessee, its affiliates or its customers,
or in a manner, for any time period, such that Lessor or a third party shall be
deemed to have “operational control” of the Aircraft (except as otherwise
expressly permitted hereunder), or (cc) for the transport of mail or contraband.
The Aircraft will, at all times be operated by duly qualified pilots holding at
least a valid pilot certificate for aircraft having the same weight as the
Aircraft and instrument rating and any other certificate, rating, type rating or
endorsement appropriate to the Aircraft, purpose of flight, condition of flight
or as otherwise required by the FAR. Every pilot of the Aircraft shall be
employed and/or paid and contracted for by Lessee or its affiliates (except for
any FAA pilot who operates the Aircraft as part of an FAA inspection or to
certify an airman), shall meet all recency of flight requirements and shall meet
the requirements established and specified by the insurance policies required
under this Lease and the FAA. The primary hangar location of the Aircraft shall
be as stated in Annex B (subject to Section 5(d)). Lessee shall not relocate the
primary hangar location to a hangar location outside the United States. Lessor
may examine and inspect the Aircraft, wherever located, on land and in flight,
after giving Lessee reasonable prior notice.
     (d) AT ALL TIMES DURING THE TERM OF THE LEASE, THE AIRCRAFT WILL BE LOCATED
AND USED SOLELY WITHIN THE CONTINENT OF NORTH AMERICA (INCLUDING MEXICO) AND THE
CARIBBEAN (INCLUDING TRINIDAD) WITH THE EXCEPTION OF CUBA. NOTWITHSTANDING THE
FOREGOING, AT ALL TIMES DURING THE TERM OF THE LEASE, LESSEE AGREES NOT TO
OPERATE OR LOCATE THE AIRCRAFT, OR ALLOW THE AIRCRAFT TO BE OPERATED OR LOCATED
IN OR OVER (i) ANY COUNTRY OR JURISDICTION THAT DOES NOT MAINTAIN FULL
DIPLOMATIC RELATIONS WITH THE UNITED STATES, (ii) ANY AREA OF HOSTILITIES,
(iii) ANY GEOGRAPHIC AREA WHICH IS NOT COVERED BY THE INSURANCE POLICIES
REQUIRED BY THIS LEASE, OR (iv) ANY JURISDICTION OR NATION WHEREIN THE OPERATION
OR LOCATION THEREOF WOULD VIOLATE ANY APPLICABLE LAW, REGULATION, OR
RESTRICTION, INCLUDING, BUT NOT LIMITED TO, THE U.S. EXPORT ADMINISTRATION
REGULATIONS AND THE U.S. INTERNATIONAL TRAFFIC IN ARMS REGULATIONS. LESSEE ALSO
AGREES TO PROHIBIT ANY NATIONAL OF SUCH RESTRICTED NATIONS FROM OPERATING THE
AIRCRAFT.
     (e) The engines set forth on Annex A shall be used only on the airframe
described in Annex A and shall only be removed for maintenance in accordance
with the provisions of this Lease, except as otherwise expressly permitted
herein.
     (f) Lessor shall not disturb Lessee’s quiet enjoyment of the Aircraft
during the Term of this Lease unless an Event of Default has occurred and is
continuing under this Lease. Lessor shall not create or permit to exist any
lien, encumbrance or defect of title on the Aircraft other than this Lease or
other liens in favor of Lessor.
     (g) At all times prior to the termination or expiration of this Lease in
accordance with its terms, Lessee expressly assumes sole and exclusive
responsibility for the determination and implementation of all security measures
and systems necessary or appropriate for the proper protection of the Aircraft
(whether on the ground or in flight) against theft, vandalism, hijacking,
destruction, bombing, terrorism or similar acts directly or indirectly affecting
the Aircraft, any part thereof, or any persons who (whether or not on board the
Aircraft) may sustain any injury or damage as a result of any such acts. Lessee
expressly acknowledges that Lessee’s implementation of such security measures
and systems is a

 



--------------------------------------------------------------------------------



 



material obligation of Lessee under this Lease, and that Lessor shall have
absolutely no responsibility therefor. Lessee shall provide Lessor with such
evidence as is reasonably requested by Lessor regarding Lessee’s compliance with
its obligations under this Section. However, in no event shall Lessor have any
duty or obligation to monitor, review or assess any security measures maintained
by Lessee or Lessee’s compliance with the provisions of this Section. Any review
by Lessor of such evidence as is provided pursuant to Lessor’s request hereunder
shall be for Lessor’s informational purposes only, and there shall be no
inference or implication therefrom that Lessor has reviewed or approved the
adequacy or sufficiency of such recommendations or of the actual security
measures or systems employed by Lessee. Without limiting the generality of the
foregoing, it is expressly understood and acknowledged that Lessee, being in
sole “operational control” of the Aircraft, is uniquely in a position to
identify and implement those security measures necessary to comply with this
Section and that in doing so, Lessee has not relied upon, and shall not rely
upon, any statement, act, or omission of Lessor.

7.   MAINTENANCE:

     (a) Lessee agrees that the Aircraft will be maintained in compliance with
any and all statutes, laws, ordinances, regulations and standards or directives
issued by any governmental agency applicable to the maintenance thereof, in
compliance with any airworthiness certificate, license or registration relating
to the Aircraft issued by any agency and in a manner that does not modify or
impair any existing warranties on the Aircraft or any part thereof.
     (b) Lessee shall maintain, inspect, service, repair, overhaul and test the
Aircraft (including each engine) in accordance with (i) all maintenance manuals
initially furnished with the Aircraft, including any subsequent amendments or
supplements to such manuals issued by the manufacturer from time to time,
(ii) all mandatory “Service Bulletins” issued, supplied, or available by or
through the manufacturer and/or the manufacturer of any engine or part with
respect to the Aircraft, (iii) all airworthiness directives applicable to the
Aircraft issued by the FAA or similar regulatory agency having jurisdictional
authority, and causing compliance to such directives to be completed through
corrective modification in lieu of operating manual restrictions (except for
temporary operating manual restrictions for a flight to a repair facility), and
(iv) all maintenance requirements set forth in Annex G hereto. Lessee shall
maintain all records, logs and other materials required by the manufacturer for
enforcement of any warranties or by the FAA. All maintenance procedures required
hereby shall be undertaken and completed in accordance with the manufacturer’s
recommended procedures, and by properly trained, licensed, and certificated
maintenance sources and maintenance personnel, so as to keep the Aircraft and
each engine in as good operating condition as when delivered to Lessee
hereunder, ordinary wear and tear excepted, and so as to keep the Aircraft in
such operating condition as may be necessary to enable the airworthiness
certification of such Aircraft to be maintained in good standing at all times
under the FAA.
     (c) Lessee agrees, at its own cost and expense, to (i) cause the Aircraft
and, subject to Section 8 hereof, each engine thereon to be kept numbered with
the identification in serial number therefor as specified in Annex A;
(ii) prominently display on the Aircraft that N number, and only that N number,
specified in Annex A; and (iii) notify Lessor in writing thirty (30) days prior
to making any change in the configuration (other than changes in configuration
mandated by the FAA), appearance and coloring of the Aircraft from that in
effect at the time the Aircraft is accepted by Lessee hereunder, and in the
event of such change or modification of configuration, coloring or appearance,
to restore, upon request of Lessor, the Aircraft to the configuration, coloring
or appearance in effect on the Commencement Date or, at Lessor’s option to pay
to Lessor an amount equal to the reasonable cost of such restoration. Lessee
will not place the Aircraft in operation or exercise any control or dominion
over the same until such Aircraft marking has been placed thereon. Lessee will
replace promptly any such Aircraft marking which may be removed, defaced or
destroyed. Notwithstanding anything in this Section 7(c), it is agreed and
understood by Lessor and Lessee that (i) the Aircraft will be re-painted a new
color scheme in red, white and blue during the Term when the Aircraft is brought
in for maintenance and (ii) at such time, the marking on the Aircraft that reads
“Air Logistics” will be changed to read “Air Logistics, a Bristow company” (the
changes contemplated by clause (i) and (ii), collectively, the “Approved
Changes”). Lessor agrees that Lessee shall not be obligated to restore the
Aircraft to its configuration, coloring and appearance it had in order to merely
remove the Approved Changes.
     (d) Lessee shall be entitled from time to time during the Term of this
Lease to acquire and install on the Aircraft at Lessee’s expense, any additional
accessory, device or equipment as Lessee may desire (each such accessory, device
or equipment, an “Addition”), but only so long as such Addition (i) is ancillary
to the Aircraft; (ii) is not required to render the Aircraft complete for its
intended use by Lessee; (iii) does not alter or impair the originally intended
function or use of the Aircraft; and (iv) can be readily removed without causing
material damage. Title to each Addition which is not removed by Lessee prior to
the return of the Aircraft to Lessor shall vest in Lessor upon such return.
Lessee shall repair all damage to the Aircraft resulting from the installation
or removal of any Addition so as to restore the Aircraft to its condition prior
to installation, ordinary wear and tear excepted.

 



--------------------------------------------------------------------------------



 



     (e) Any alteration or modification (each an “Alteration”) with respect to
the Aircraft that may at any time during the Term of this Lease (i) that are
necessary or advisable to comply with Lessee’s obligations pursuant to this
Lease or (ii) may be required to comply with any applicable law or any
governmental rule or regulation shall be made at the expense of Lessee. Any
repair made by Lessee of or upon the Aircraft or replacement parts, including
any replacement engine, installed thereon in the course of repairing or
maintaining the Aircraft, or any Alteration, shall be deemed an accession, and
title thereto shall be immediately vested in Lessor without cost or expense to
Lessor.
     (f) Except as permitted under this Section 7, Lessee will not modify the
Aircraft or affix or remove any accessory to the Aircraft leased hereunder.
     (g) The Aircraft shall be maintained and operated in accordance with the
applicable Part 135 standards.

8.   LIENS, SUBLEASE AND ASSIGNMENT:

     (a) LESSEE SHALL NOT SELL, TRANSFER, ASSIGN OR ENCUMBER THE AIRCRAFT, ANY
ENGINE OR ANY PART THEREOF, LESSOR’S TITLE OR ITS RIGHTS UNDER THIS LEASE,
EXCEPT AS OTHERWISE EXPRESSLY PERMITTED HEREIN. LESSEE SHALL NOT, WITHOUT THE
PRIOR WRITTEN CONSENT OF LESSOR, SUBLET, CHARTER OR PART WITH POSSESSION OF THE
AIRCRAFT OR ANY ENGINE OR PART THEREOF OR ENTER INTO ANY INTERCHANGE AGREEMENT
EXCEPT AS OTHERWISE PERMITTED HEREIN. Lessee shall keep the Aircraft, each
engine and any part thereof free and clear of all liens and encumbrances other
than those which result from (i) the respective rights of Lessor and Lessee as
herein provided; (ii) liens arising from the acts of Lessor or its agents;
(iii) liens for taxes not yet due or being reasonably disputed in good faith so
long as Lessee delivers collateral to Lessor in an amount satisfactory to Lessor
and such amount does not result in any imminent risk of loss or forfeiture of
the Aircraft or any civil or criminal liability on Lessor; and
(iv) materialmen’s, mechanics’, workmen’s, repairmen’s, employees’ or other like
liens (whether inchoate or not) arising in the ordinary course of business of
Lessee for sums not yet delinquent or being contested in good faith (and for the
payment of which adequate assurances in Lessor’s judgment have been provided
Lessor).
     Notwithstanding the foregoing, so long as Lessee is not in default
hereunder, Lessee may charter the Aircraft so long as:
     (i) The rights of any users of the Aircraft are subject and subordinate to
all terms of the Lease and all rights of Lessor in and to the Aircraft and under
the Lease including, without limitation, the right of Lessor to inspect and take
possession of the Aircraft from time to time according to the terms and
provisions of the Lease and applicable law;
     (ii) Lessee acknowledges that Lessor shall have none of Lessee’s
obligations or duties with respect to the Aircraft contained in any charter
arrangement, including but not limited to maintenance, repairs, service or
insurance;
     (iii) Lessee shall maintain accurate and complete records of all charter
operations in which the Aircraft is used, including without limitation copies of
all receipts and invoices relating to any such operations; and (ii) make any and
all such records fully available to both Lessor and any governmental agency
(including, without limitation any state or federal taxing authority) promptly
upon demand from any such parties;
     (iv) Lessee currently has, and will maintain all required Federal Aviation
Administration (“FAA”) licenses to operate a chartering company and to perform
all of its obligations thereunder. Lessee shall at all times maintain a
Certificate pursuant to Part 135 of the FAA Regulations. The Aircraft shall not
be used for any pilot training activities except recurrent training for Lessee’s
and Lessee’s affiliates’ pilots who will be flying the Aircraft. Lessee shall at
all times maintain “operational control,” (as defined in the FAA Regulations) of
the Aircraft;
     (v) Any default by Lessee under the Lease shall constitute a default under
the chartering arrangements;
     (vi) Lessee agrees that the Aircraft shall not be used by any governmental
entity, any tax exempt entity or any person or entity that would cause any Loss
of, or otherwise adversely affect any of, Lessor’s Tax Benefits in the Aircraft;
and
     (vii) Lessee shall not allow the use of the Aircraft in violation of the
Lease.
     Notwithstanding anything contained in this Lease to the contrary, so long
as Lessee is not in default hereunder, Lessee may replace parts and the engines
on the Aircraft in accordance with its customary arrangements with Turbomeca,
its other maintenance service providers or its customary business practices so
long as (i) the replacement part or engine shall be the same make and model and
have the same or better fair market value as the part or engine being replaced
(assuming such engine or part had been maintained in accordance with the
provisions hereof and has not experienced any damage or other casualty event) (a
“Replacement Engine” or a “Replacement Part”, as the case may be), (ii) with
respect to any Replacement Engine, Lessor shall acquire title to such
Replacement Engine which may occur pursuant to a limited assignment of such
customary arrangements with Turbomeca and Lessee shall have made all appropriate
filings to protect Lessor’s interest in the replacement engines with the FAA,
the UCC and if the Cape Town Convention on International Interests in Mobile
Equipment (the “Convention”) and the Protocol thereto On Matters Specific To
Aircraft Equipment (the “Protocol”) concluded in Cape Town in November 2001 (the
Convention and

 



--------------------------------------------------------------------------------



 



the Protocol, each, in the official English language text thereof, are
collectively referred to herein as the “Cape Town Convention”) comes into force
prior to the effectiveness of such replacement an AC Form 8050-135 FAA Entry
Point Filing Form International Registry for filing with the FAA and the
international registry (the “International Registry”) established pursuant to
the Cape Town Convention and any other form proscribed by the International
Registry or the FAA, and (iii) with respect to any Replacement Part, Lessor
shall have acquired title thereto which will vest automatically upon
installation of such Replacement Part in the Aircraft. Upon the acquisition of
title by Lessor to any such Replacement Engine or Replacement Part, as the case
may be, together with the fulfillment of all Lessee’s obligations set forth in
this paragraph, this Lease shall terminate with respect to any engine or part
being so replaced by such Replacement Engine or Replacement Part, as the case
may be, and title thereto shall be conveyed by Lessor, at the sole cost and
expense of Lessee, to Lessee on an AS IS BASIS, without representation or
warranty of any kind, other than the absence of liens created by or though
Lessor.
     (b) Lessor and any assignee of Lessor may assign this Lease, or any part
hereof and/or the Aircraft to any person or entity so long as (A) (x) such
person or entity or its affiliates is either not operating in the same line of
business as Lessee or (y) such person or entity is a financial institution or an
insurance company having a tangible net worth at least equal to $50,000,000 and
(B) such person or entity is not in material litigation with Lessee as disclosed
in Guarantor’s most recent public filings on Form 10-Q or Form 10-K, as the case
may be (and/or any filing on Form 8-K filed after the date of such most recent
Form 10-Q or Form 10-K, as the case may be). Lessee hereby waives and agrees not
to assert against any such assignee, or assignee’s assigns, any defense,
set-off, recoupment claim or counterclaim which Lessee has or may at any time
have against Lessor for any reason whatsoever. Lessee agrees that if Lessee
receives written notice of an assignment from Lessor, Lessee will pay all rent
and all other amounts payable under this Lease to such assignee or as instructed
by Lessor. Lessee also agrees to confirm in writing receipt of the notice of
assignment as may be reasonably requested by assignee and shall cooperate with
Lessor and any such assignee in delivering to such assignee a certificate of
insurance reflecting assignee as loss payee and additional insured.
9. LOSS, DAMAGE AND STIPULATED LOSS VALUE: Lessee hereby assumes and shall bear
the entire risk of any loss, theft, confiscation, expropriation, requisition,
damage to, or destruction of, the Aircraft, any engine or part thereof from any
cause whatsoever, including without limitation, intentional criminal acts and
acts of terrorism. If for any reason the Aircraft, or any engine thereto becomes
worn out, lost, stolen, confiscated, expropriated, requisitioned, hijacked,
destroyed, irreparably damaged, or unusable (“Casualty Occurrences”) Lessee
shall promptly and fully notify Lessor in writing. If, in the opinion of Lessor,
a Casualty Occurrence has occurred which affects only the engine(s) of the
Aircraft, then Lessee, at its own cost and expense, shall replace such engine(s)
with a Replacement Engine(s) or other engine acceptable to Lessor and shall
cause title to such Replacement Engine(s) or engine to be transferred to Lessor
for lease to Lessee under this Lease. Upon transfer of title to Lessor of such
engine(s), such engine(s) shall be subject to the terms and conditions of this
Lease, and Lessee shall execute whatever documents or filings Lessor deems
necessary and appropriate in connection with the substitution of such
replacement engine(s) for the original engine(s). If, in the opinion of Lessor,
a Casualty Occurrence has occurred with respect to the Aircraft in its entirety,
on the Rent Payment Date no later than ninety (90) days after a Casualty
Occurrence (the “Payment Date”), Lessee shall pay Lessor the sum of (i) the
Stipulated Loss Value as set forth in Annex F calculated as of the Rent Payment
Date prior to such Casualty Occurrence; and (ii) all Rent and other amounts
which are due under this Lease as of the Payment Date. In the event Lessor
receives insurance proceeds after receipt in full of the amounts set forth in
clause (i) and (ii) in the foregoing sentence, Lessor shall refund to Lessee the
all amounts received from Lessee in respect of Stipulated Loss Value up to the
amount of the insurance proceeds Lessor actually received. Upon payment of all
sums due hereunder, the Term of this Lease as to the Aircraft shall terminate
and Lessee shall have no further right to use or operate the Aircraft.
10. INSURANCE: Lessee shall secure and maintain in effect at its own expense
throughout the Term of the Lease insurance against such hazards and for such
risks as Lessor may require; provided that Lessor shall not require insurance in
greater amounts or covering additional risks with respect to the Aircraft than
Lessor generally requires of its lessees to whom it leases similar aircraft. All
such insurance shall be with companies with a AM Best rating of “A” or better or
otherwise satisfactory to Lessor. Without limiting the generality of the
foregoing, Lessee shall maintain (i) liability insurance covering public
liability and property, cargo and sudden accidental pollution coverage, in
amounts not less than fifty million (50,000,000) United States dollars for any
single occurrence; (ii) all-risk aircraft hull and engine insurance (including,
without limitation, with respect to engine or part thereof while removed from
the aircraft and foreign object damage insurance) in an amount which is not less
than the then Stipulated Loss Value; and (iii) confiscation, expropriation and
war risk, hijacking and allied perils insurance (which insurance shall include
coverage against acts of terrorism and similar criminal acts) in an amount which
is (x) for physical damage, not less than the then Stipulated Loss Value and
(y) for liability coverage, not less than fifty million (50,000,000) United
States dollars for any single occurrence. All insurance shall: (1) name Lessor
as owner of the Aircraft and as loss payee and additional insured (without
responsibility for premiums), (2) provide that any cancellation or substantial
change in coverage shall not be effective as to the Lessor for thirty (30) days
(ten (10) days in the event of non-payment of premiums, seven (7) days in the
case of war risks coverage) after receipt by Lessor of written notice from the
insurer of such cancellation or change, (3) insure Lessor’s interest regardless
of any breach of warranty or other act or omission of Lessee, (4) include a

 



--------------------------------------------------------------------------------



 



severability of interest clause providing that such policy shall operate in the
same manner as if there were a separate policy covering each insured, (5) waive
any right of set-off against Lessee or Lessor, and any rights of subrogation
against Lessor, and (6) be primary and not be subject to any offset by any other
insurance carried by Lessor or Lessee. Lessee hereby appoints Lessor as Lessee’s
attorney-in-fact to make proof of loss and claim for and to receive payment of
and to execute or endorse all documents, checks or drafts in connection with all
policies of insurance in respect of the Aircraft. Lessor shall not act as
Lessees attorney-in-fact until the occurrence and during a continuation of an
Event of Default or any incipient default under Sections 12(a)(i), (vii) or
(viii). Lessee shall pay any reasonable expenses of Lessor in adjusting or
collecting insurance proceeds. Lessor shall pay proceeds of any insurance claim
in an amount not exceeding five hundred thousand ($500,000) _ United States
dollars to Lessee and Lessee shall, as promptly as practicable, repair the
Aircraft or repair or replace any part thereof. Lessor may, at its option, apply
proceeds of insurance with respect to claims in excess of five hundred thousand
($500,000) United States dollars , in whole or in part, to (A) repair the
Aircraft, or repair or replace any part thereof, or (B) satisfy any obligation
of Lessee to Lessor due under this Lease.

11.   RETURN OF AIRCRAFT:

     (a) At expiration or termination of this Lease (the “Return Date”), Lessee
shall return the Aircraft to Lessor, at a location within the Gulf Coast region
of the United States as Lessor shall direct. Lessee shall also return all logs,
loose equipment, manuals and data associated with the Aircraft, including
without limitation, inspection, modification and overhaul records required to be
maintained with respect to the Aircraft under this Lease or under the applicable
rules and regulations of the FAA or the manufacturer’s recommended maintenance
program, along with a currently effective FAA airworthiness certificate. Lessee
shall, upon request, assign to Lessor its rights under any manufacturer’s
maintenance service contract or extended warranty for the Aircraft, any engine
or part thereof. The Aircraft shall be returned in the condition in which the
Aircraft is required to be maintained pursuant to Section 7, but with all logos
or other identifying marks of Lessee removed. Additionally, Lessee shall ensure
that the Aircraft complies with all requirements and conditions set forth on
Annex G hereto. Lessee shall pay for all costs to comply with this
Section 11(a).
     (b) Lessor shall arrange for the inspection of the Aircraft on the Return
Date to determine if the Aircraft has been maintained and returned in accordance
with the provisions of this Lease. Lessee shall be responsible for the cost of
such inspection and shall pay Lessor such amount as additional Rent within ten
(10) days of demand. If the results of such inspection indicate that the
Aircraft, any engine thereto or part thereof, has not been maintained or
returned in accordance with the provisions of this Lease, Lessee shall pay to
Lessor within ten (10) days of demand, as liquidated damages, the estimated cost
(“Estimated Cost”) of servicing or repairing the Aircraft, engine or part. The
Estimated Cost shall be determined by Lessor by obtaining two quotes for such
service or repair work, with one quote selected by Lessee reasonably acceptable
to Lessor and one quote selected by Lessor reasonably acceptable to Lessee and
taking their average. Lessee shall bear the cost, if any, incurred by Lessor in
obtaining such quotes.
     (c) If Lessee fails to return the Aircraft on the Return Date, Lessor shall
be entitled to damages equal to the higher of (i) the Rent for the Aircraft,
pro-rated on a per diem basis, for each day the Aircraft is retained beyond the
Return Date; or (ii) the daily fair market rental for the Aircraft at the Return
Date. Such damages for retention of the Aircraft after the Return Date shall not
be interpreted as an extension or reinstatement of the Term.
     (d) All of Lessor’s rights contained in this Section shall survive the
expiration or other termination of this Lease.

12.   EVENTS OF DEFAULT AND REMEDIES:

     (a) Lessee shall be in default under this Lease and each of the other
Documents (as that term is defined in Section 16 below) upon the occurrence of
any of the following “Events of Default”: (i) Lessee breaches its obligation to
pay Rent or any other sum when due and fails to cure the breach within ten
(10) days of written invoice from Lessor; (ii) Lessee breaches any of its
insurance obligations under Section 10; (iii) Lessee breaches any of its other
obligations in any material respect and fails to cure that breach within thirty
(30) days after written notice from Lessor to Lessee; (iv) any representation or
warranty made by Lessee in connection with this Lease or Bill of Sale, or
Guarantor in connection with the Guaranty agreement shall be false or misleading
in any material respect; (v) Lessee or Guarantor or other obligor for any of the
obligations hereunder (collectively “Guarantor”), dissolves, terminates its
existence, becomes insolvent or ceases to do business as a going concern;
(vi) the Aircraft or any other property of Lessee is illegally used,
confiscated, sequestered, seized or levied upon; (vii) a receiver is appointed
for all or of any part of the property of Lessee or any Guarantor, or Lessee or
any Guarantor makes any assignment for the benefit of creditors; (viii) a
petition is filed by or against Lessee or any Guarantor under any bankruptcy,
insolvency or similar laws and in the event of an involuntary petition, the
petition is not dismissed within sixty (60) days of the filing date; (ix) the
occurrence of any “Event of Default” under any Aircraft Lease Agreement dated as
of even date herewith between Lessor and Lessee (the “Related Leases”); (x) any
Guarantor revokes or attempts to revoke its

 



--------------------------------------------------------------------------------



 



guaranty or fails to observe or perform any covenant, condition or agreement to
be performed under any guaranty or other related document to which it is a
party, (xi) Lessee is declared in default under any contract or obligation
requiring the payment of money in a principal amount outstanding greater than
$10,000,000.00; (xii) there is any dissolution, or termination of existence of
the Lessee or Guarantor, or change in controlling ownership of Lessee (meaning
Guarantor fails to own directly or indirectly more than 50% of the voting equity
of the Lessee) or any Guarantor Change of Control (as defined in Annex H herein)
has occurred or (xiii) there is any merger or consolidation of Guarantor or
Lessee in violation of this Lease.
     (b) Upon the occurrence of any Event of Default and so long as the same
shall be continuing, Lessor may, at its option, at any time thereafter, exercise
one or more of the following remedies, as Lessor in its sole discretion shall
lawfully elect: (i) demand that Lessee immediately pay as liquidated damages,
for loss of a bargain and not as a penalty, an amount equal to (x) the
Stipulated Loss Value of the Aircraft, computed as of the Basic Term Rent Date
prior to such demand together with (y) all Rent and other amounts due and
payable for all periods up to and including the Basic Term Rent Date following
such demand; (ii) demand that Lessee pay all amounts due for failure to maintain
or return the Aircraft as provided herein and cause Lessee to assign to Lessor
Lessee’s rights under any manufacturer’s service program contract or any
extended warranty contract in force for the Aircraft; (iii) proceed by
appropriate court action, either at law or in equity, to enforce the performance
by Lessee of the applicable covenants of this Lease or to recover damages for
breach hereof; (iv) by notice in writing terminate this Lease, whereupon all
rights of Lessee to use of the Aircraft or any part thereof shall absolutely
cease and terminate, and Lessee shall immediately return the Aircraft in
accordance with Section 11, but Lessee shall remain liable as provided in
Section 11; (v) request Lessee to return the Aircraft to a designated location
in accordance with Section 11; (vi) peacefully enter the premises where the
Aircraft may be and take possession of the Aircraft; (vii) sell or otherwise
dispose of the Aircraft at private or public sale, in bulk or in parcels, with
or without notice, and without having the Aircraft present at the place of sale;
(viii) lease or keep idle all or part of the Aircraft; (ix) use Lessee’s
premises for storage pending lease or sale or for holding a sale without
liability for rent or costs for five (5) months; (x) collect from Lessee all
actual out-of-pocket costs, charges and expenses, including reasonable legal
fees and disbursements, incurred by Lessor by reason of the occurrence of any
Event of Default or the exercise of Lessor’s remedies with respect thereto;
(xi) draw on any Acceptable Letter of Credit, foreclose on any Additional
Collateral or Security Deposit Pledge (as each such term is defined in the
Additional Collateral Agreement, dated as of even date herewith, between Lessor
and Lessee); and/or (xii) declare any Event of Default under the terms of this
Lease to be a default under the Related Leases or any other agreement for
borrowed money between Lessor (and/or General Electric Capital Corporation) on
the one hand, and Lessee or Guarantor (or any of their affiliates or parent
entities) on the other hand.
     (c) Lessor shall apply any proceeds of sale, lease or other disposition of
the Aircraft or any other collateral, letter of credit or deposit, if any, and
shall have the right to apply same in the following order of priorities: (i) to
pay all of Lessor’s costs, charges and expenses incurred in enforcing its rights
under this Lease or in taking, removing, holding, repairing, selling, leasing or
otherwise disposing of the Aircraft; then, (ii) to the extent not previously
paid by Lessee, to pay Lessor all sums due from Lessee under this Lease or any
other Related Lease in any priority as Lessor determines; then (iii) to
reimburse to Lessee any sums previously paid by Lessee representing Stipulated
Loss Value as liquidated damages pursuant to Section 12(b)(i)(x); and (iv) any
surplus shall be retained by Lessor. Lessee shall immediately pay on demand any
deficiency in (i) and (ii) of the immediately preceding sentence. Lessor’s
obligation hereunder shall survive any termination of this Lease.
     (d) The foregoing remedies are cumulative, and any or all thereof may be
exercised instead of or in addition to each other or any remedies at law, in
equity, or under statute. Waiver of any Event of Default shall not be a waiver
of any other or subsequent Event of Default.
     (e) Upon the indefeasible payment in full of all amounts owed to Lessor
after an Event of Default (including, without limitation, all accrued Rent,
actual out-of-pocket costs and expenses (including attorney’s fees), indemnity
payments and any other sums due and owing hereunder) and, if so elected by
Lessor, delivery of the Aircraft meeting the requirements of Section 11
(provided that the proceeds thereof shall be applied as set forth in
Section 12(c)), this Lease shall terminate and neither Lessor nor Lessee shall
have no further obligations under the Lease, except with respect to obligations
which by the terms of this Lease survive the termination hereof.

13.   NET LEASE:

     This Lease is a net lease. The Lessor shall have no obligation, liability
or responsibility to the Lessee or any other person with respect to operation,
maintenance, repairs, alterations, modifications, correction of faults or
defects (whether or not required by applicable law) or insurance with respect to
the Aircraft, all of which matters shall be, as between Lessor and Lessee, the
sole responsibility of Lessee, regardless of upon whom such responsibilities may
fall under applicable law or otherwise, and the Rent payable hereunder has been
set in reliance upon the Lessee’s sole responsibility for all such matters. The
Lessee acknowledges and agrees that its obligations to pay Rent and all other
amounts due and owing in accordance with the terms hereof shall be absolute and
unconditional and shall not be released, discharged, waived, reduced, set-off or
affected

 



--------------------------------------------------------------------------------



 



by any circumstance whatsoever. Lessor and Lessee agree that the foregoing shall
not operate as a waiver of any claim for breach Lessee may have against Lessor.

14.   INDEMNIFICATION:

     (a) Lessee hereby agrees to indemnify (on an after tax basis) Lessor and
any other entity which has an ownership interest in, is owned by or is under
common ownership with, Lessor, and the respective or collective officers,
directors, agents, employees, successors and assigns of each (each, an
“Indemnified Party”) from and against any and all losses, damages, penalties,
injuries, claims, demands, actions and suits, (collectively “Claims”) whether in
law or equity, or in contract, tort, or otherwise, including reasonable
attorneys’ fees and disbursements and other costs of investigation or defense,
including those incurred upon any appeal arising out of or relating to the
Aircraft or this Lease and shall include, but is not limited to, Lessor’s strict
liability in tort and Claims that may be imposed on, incurred by or asserted
against an Indemnified Party in any way arising out of (i) the selection,
manufacture, purchase, acceptance or rejection of the Aircraft, the ownership of
the Aircraft during the term of this Lease, and the delivery, lease, possession,
maintenance, uses, condition, return or operation of the Aircraft (including,
without limitation, latent and other defects, whether or not discoverable by
Lessor, any Indemnified Party or Lessee and any claim for patent, trademark or
copyright infringement or environmental damage); (ii) any breach of Lessee’s
obligations under the Lease or the failure by Lessee to comply with any term,
provision or covenant contained in this Lease or any other agreement executed by
Lessee in connection with this Lease or the Aircraft or with any applicable law,
rule or regulation with respect to the Aircraft, or the nonconformity of the
Aircraft or its operation with any applicable law; (iii) vandalism, hijacking,
destruction, bombing, terrorism or similar acts directly or indirectly affecting
the Aircraft, any part thereof, or any persons who (whether or not on board the
Aircraft) may sustain any injury or damage as a result of any such acts,
regardless of whether or not Lessee was at the time of such use, complying with
the security requirements of the Lease or applicable law; (iv) any actions
brought against any Indemnified Party that arise out of Lessee’s actions (or
actions of Lessee’s agents); or (v) any Indemnified Party’s reliance on any
representation or warranty made or deemed made by Lessee or Guarantor (or any of
their officers) under or in connection with this Lease or any other Document or
any report or other information delivered by Lessee or Guarantor pursuant hereto
which shall have been incorrect in any material respect when made or deemed made
or delivered; provided, that Lessee shall not be obligated to pay and shall have
no indemnity liability for any Claims (x) imposed on or against an Indemnified
Party to the extent that such Claims are caused by the gross negligence or
willful misconduct of such Indemnified Party or (y) to the extent imposed with
respect to any Claim solely based on events occurring after the earlier of
(A) the expiration or other termination of the Term in circumstances not
requiring the return of the Aircraft and payment in full of all amounts due from
Lessee under this Lease and any other Document and (B) the satisfaction by
Lessee of all its obligations under Section 11 of the Lease and payment in full
of all amounts due from Lessee under this Lease and any Document . Lessee shall
pay on demand to each Indemnified Party any and all amounts necessary to
indemnify such Indemnified Party from and against any of the foregoing. Lessee
shall, upon request, defend any actions based on, or arising out of, any of the
foregoing.
     (b) Lessee and Lessor agree that, as of the Commencement Date, (i) is the
intent of the parties that Lessor is the owner of the Aircraft for state law and
federal income tax purposes, (ii) Lessor intends to take depreciation deductions
with respect to the Aircraft in accordance with Section 168 of the Internal
Revenue Code of 1986, as amended, as set forth on Annex B (“Tax Benefits”),
(iii) it is the intent of the parties that the Aircraft leased under the Lease
shall qualify for all tax deductions in the hands of Lessor, and (iv) at no time
during the Term of this Lease will Lessee take or omit to take, nor will it
permit any sublessee or assignee to take or omit to take, any action (whether or
not such act or omission is otherwise permitted by Lessor unless expressly
permitted by this Lease), which will result in the disqualification of the
Aircraft for, or recapture of, all or any portion of such Tax Benefits.
     (c) If as a result of a breach of any representation, warranty or covenant
of the Lessee contained in this Lease (i) independent tax counsel selected by
Lessor and reasonably acceptable to Lessee shall determine that Lessor is not
entitled to claim on its Federal income tax return all or any portion of the Tax
Benefits with respect to the Aircraft, or (ii) any Tax Benefit claimed on the
Federal income tax return of Lessor is disallowed or adjusted by the Internal
Revenue Service, or (iii) any Tax Benefit is recalculated or recaptured (any
determination, disallowance, adjustment, recalculation or recapture being a
“Loss”), then Lessee shall pay to Lessor, as an indemnity and as additional
rent, an amount that shall, in the reasonable opinion of Lessor, cause Lessor’s
after-tax economic yields and cash flows to equal the Net Economic Return that
would have been realized by Lessor if such Loss had not occurred. Such amount
shall be payable within thirty (30) days of written demand accompanied by a
statement describing in reasonable detail such Loss and the computation of such
amount. The economic yields and cash flows shall be computed on the same
assumptions, including tax rates as were used by Lessor in originally evaluating
the transaction (“Net Economic Return”). If an adjustment has been made under
Section 3 then the Effective Rate used in the next preceding adjustment shall be
substituted.
     (d) Lessee hereby further represents, warrants and covenants that all
amounts includible in the gross income of Lessor with respect to the Aircraft,
and all deductions or credits allowable to Lessor with respect to the Aircraft,
will be treated as derived from or allocable to sources

 



--------------------------------------------------------------------------------



 



within the United States in each and every year taxable year of Lessor
throughout the entire term of this Lease. If as a result of any breach of the
representation, warranty and covenant contained in the immediately preceding
sentence, any item of income, credit or deduction with respect to the Aircraft
shall not be treated as derived from or allocable to, sources within the United
States for any taxable year of Lessor (any such event hereinafter referred to as
a “Foreign Loss”), then Lessee shall pay to Lessor as an indemnity, on the next
succeeding rental payment date, or in any event within 30 days after written
demand to Lessee by Lessor, such amount as, after deduction of all taxes
required to be paid by Lessor in respect of the receipt of such amounts under
the laws of any federal, state or local government or taxing authority of the
United States, shall equal the sum of: (i) the excess of (x) the foreign tax
credits which Lessor would have been entitled to for such year had no such
Foreign Loss occurred over (y) the foreign tax credits to which Lessor was
limited as a result of such Foreign Loss and (ii) the amount of any interest,
penalties or additions to tax payable as a result of such Foreign Loss.
     (e) Lessee shall not be obligated to pay any sums required in Section 14 in
the event the cause of the Loss results from one or more of the following
events: (1) a failure of Lessor to timely claim accelerated cost recovery (or
depreciation) deductions for any Aircraft in Lessor’s tax return, other than a
failure resulting from Lessor’s determination, based on opinion of its counsel
or otherwise, that no reasonable basis exists for claiming accelerated cost
recovery (or depreciation) deductions, (2) a failure of Lessor to have
sufficient gross income to benefit from accelerated cost recovery (or
depreciation) deductions, or (3) a change in the tax law applicable to
accelerated cost receovery (or depreciation) deductions disallows deductions to
which Lessor would otherwise be entitled unless such loss is caused by an act or
omission of Lessee. Lessor agrees to promptly notify Lessee of any claim made by
any federal or state tax authority against Lessor with respect to the
disallowance of such accelerated cost recovery (or depreciation) deductions,
together with sufficient details (to the extent the information is available to
Lessor) of the nature of, or reasons for, the claim by such tax authority and
Lessor’s position with respect thereto (including a copy of any correspondence
from the applicable taxing authority). All references to Lessor in this
Section 14 include Lessor and the consolidated taxpayer group of which Lessor is
a member.
     (f) All of Lessor’s rights, privileges and indemnities contained in this
Section 14 shall survive the expiration or other termination of this Lease. The
rights, privileges and indemnities contained herein are expressly made for the
benefit of, and shall be enforceable by Lessor, its successors and assigns.

15.   DISCLAIMER:

     LESSEE ACKNOWLEDGES THAT IT HAS SELECTED THE AIRCRAFT WITHOUT ANY
ASSISTANCE FROM LESSOR, ITS AGENTS OR EMPLOYEES AND THAT LESSOR IS LEASING THE
AIRCRAFT IN AN “AS IS” CONDITION. LESSOR DOES NOT MAKE, HAS NOT MADE, NOR SHALL
BE DEEMED TO MAKE OR HAVE MADE, ANY WARRANTY OR REPRESENTATION, EITHER EXPRESS
OR IMPLIED, WRITTEN OR ORAL, WITH RESPECT TO THE AIRCRAFT LEASED UNDER THIS
LEASE OR ANY COMPONENT THEREOF, OR ANY ENGINE INSTALLED THEREON, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY AS TO CONDITION, AIRWORTHINESS, DESIGN,
COMPLIANCE WITH SPECIFICATIONS, QUALITY OF MATERIALS OR WORKMANSHIP,
MERCHANTABILITY, FITNESS FOR ANY PURPOSE, USE OR OPERATION, SAFETY, PATENT,
TRADEMARK OR COPYRIGHT INFRINGEMENT, OR TITLE. All such risks, as between Lessor
and Lessee, are to be borne by Lessee. Without limiting the foregoing, Lessor
shall have no responsibility or liability to Lessee or any other person with
respect to any of the following: (i) any liability, loss or damage caused or
alleged to be caused directly or indirectly by the Aircraft, any inadequacy
thereof, any deficiency or defect (latent or otherwise) of the Aircraft, or any
other circumstance in connection with the Aircraft; (ii) the use, operation or
performance of the Aircraft or any risks relating to it; (iii) any interruption
of service, loss of business or anticipated profits or consequential damages; or
(iv) the delivery, operation, servicing, maintenance, repair, improvement or
replacement of the Aircraft. If, and so long as, no Event of Default has
occurred and is continuing under this Lease, Lessee shall be, and hereby is,
authorized during the Term of this Lease to assert and enforce, at Lessee’s sole
cost and expense, in the name of and for the account of Lessor and/or Lessee, as
their interests may appear, whatever claims and rights Lessor may have against
any Supplier of the Aircraft.

16.   REPRESENTATIONS AND WARRANTIES OF LESSEE:

A. Lessee hereby represents and warrants to Lessor that on the date of this
Lease :
     (a) Lessee has adequate limited liability company power and capacity to
enter into, and perform under, this Lease and all related documents (together,
the “Documents”) and is duly qualified to do business wherever necessary to
carry on its present business and operations, including the jurisdiction(s)
where the Aircraft has its primary hangar location.

 



--------------------------------------------------------------------------------



 



     (b) The Documents have been duly authorized, executed and delivered by
Lessee and constitute valid, legal and binding agreements, enforceable in
accordance with their terms, except to the extent that the enforcement of
remedies may be limited under applicable bankruptcy, insolvency or creditors’
rights generally laws and principles of equity.
     (c) No approval, consent or withholding of objections is required from any
governmental authority or entity with respect to the entry into or performance
by Lessee of the Documents except such as have already been obtained.
     (d) The entry into and performance by Lessee of the Documents will not:
(i) violate any judgment, order, law or regulation applicable to Lessee or any
provision of Lessee’s Certificate of Formation or Operating Agreement; or
(ii) result in any breach of, constitute a default under or result in the
creation of any lien, charge, security interest or other encumbrance upon any
Aircraft pursuant to any indenture, mortgage, deed of trust, bank loan or credit
agreement (other than this Lease) to which Lessee is a party.
     (e) There are no suits or proceedings pending or threatened in court or
before any commission, board or other administrative agency against or affecting
Lessee, which will have a material adverse effect on the ability of Lessee to
fulfill its obligations under this Lease.
     (f) The financial statements contained in Guarantor’s report on Form 10-K
for fiscal year ended March 31, 2005 delivered to Lessor has been prepared in
accordance with generally accepted accounting principles consistently applied,
and since March 31, 2005, there has been no material adverse change.
B. Lessee hereby:
     (a) Represents and warrants that its exact legal name is as set forth in
the first sentence of this Lease and Lessee is and will be at all times validly
existing and in good standing under the laws of the State of its incorporation
(specified in the first sentence of this Lease) and Lessee is and will continue
to be a “Citizen of the United States” within the meaning of Section 40102(15)
of the FAA. Lessee shall not consolidate, reorganize or merge with any other
corporation or entity (other than a wholly-owned subsidiary of Guarantor) or
sell, convey, transfer or lease all or substantially all of its property to any
corporation or entity (other than a wholly-owned subsidiary of Guarantor) during
the Term of this Lease.
     (b) Represents and warrants that its the chief executive office or chief
place of business (as either of such terms is used in Article 9 of the Uniform
Commercial Code) of Lessee is located at the address set forth above, and Lessee
agrees to give Lessor prior written notice of any relocation of said chief
executive office or chief place of business from its present location.
     (c) Agrees that a copy of this Lease, and a current and valid AC Form
8050-l will be kept on the Aircraft at all times during the Term of this Lease.
     (d) Represents and warrants that Lessee has selected the Aircraft,
manufacturer and vendor thereof, and all maintenance facilities required hereby.
     (e) Covenants that it shall maintain all logs, books and records (including
any computerized maintenance records) pertaining to the Aircraft and engines and
their maintenance during the Term in accordance with FAA rules and regulations.
     (f) Represents and warrants that throughout the Term of this Lease, Lessee
will not use or operate and will not permit the Aircraft to be used or operated
“predominately” outside the United States as that phrase is used in
Section 168(g)(1)(A) of the Code.
     (g) Represents that it is and covenants that it will remain in material
compliance with all laws and regulations applicable to it including, without
limitation, (i) ensuring that no person who owns a controlling interest in or
otherwise controls Lessee is or shall be (Y) listed on the Specially Designated
Nationals and Blocked Person List maintained by the Office of Foreign Assets
Control (“OFAC”), Department of the Treasury, and/or any other similar lists
maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation or (Z) a person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders, and (ii) compliance with all applicable
Bank Secrecy Act (“BSA”) laws, regulations and government guidance on BSA
compliance and on the prevention and detection of money laundering violations.
     (h) Covenants that it shall duly qualify to do business in any
jurisdiction(s) where the Aircraft shall have its primary hangar location.

 



--------------------------------------------------------------------------------



 



17.   EARLY TERMINATION:

     (a) On or after the First Termination Date (specified in Annex B), Lessee
may, so long as no Event of Default or any event or occurrence which with the
giving of notice or passage of time or both would result in an Event of Default
exists and continues under this Lease, terminate this Lease as of a Rent Payment
Date (“Termination Date”). Lessee must give Lessor at least ninety (90) days
prior written notice of the termination.
     (b) Lessee shall, and Lessor may, solicit cash bids for the Aircraft on an
AS IS, WHERE IS basis without recourse to or warranty from Lessor, express or
implied (other than the absence of any liens created by or through Lessor) (“AS
IS BASIS”). Prior to the Termination Date, Lessee shall, (i) certify to Lessor
any bids received by Lessee; and (ii) pay to Lessor, (a) the Termination Value
(calculated as of the Termination Date) for the Aircraft; and (b) all Rent and
other sums due and unpaid as of the Termination Date. Neither Lessee nor its
agents shall be permitted to bid.
     (c) If all amounts due hereunder have been paid on the Termination Date,
Lessor shall (i) sell the Aircraft on an AS IS BASIS for cash to the highest
bidder; and (ii) refund the proceeds of such sale (net of any related expenses)
to Lessee up to the amount of the Termination Value paid by Lessee. If such sale
is not consummated, no termination shall occur and Lessor shall refund the
Termination Value (less any expenses incurred by Lessor) to Lessee.
     (d) Notwithstanding the foregoing, Lessor may elect by written notice, at
any time prior to the Termination Date, not to sell the Aircraft. In that event,
on the Termination Date Lessee shall: (i) return the Aircraft (in accordance
with Section 11); and (ii) pay to Lessor all amounts required (x) under
Section 17(b)(ii)(a) less the amount of the highest bid certified by Lessee to
Lessor and (y) under Section 17(b)(ii)(b).
     (e) If Lessor exercises its rights to increase Lessee’s rental obligations
under Section 3(a), Lessee may, upon ninety (90) days notice and so long as no
default exists under the this Lease, terminate this Lease as of any Rent Payment
Date

18.   EARLY PURCHASE OPTION:

     (a) On the Early Purchase Option Date (specified in Annex B), Lessee may,
so long as no Event of Default or any event or occurrence which with the giving
of notice or passage of time or both would result in an Event of Default exists
hereunder and this Lease has not been earlier terminated, purchase the Aircraft
on an AS IS BASIS for cash equal to the Early Purchase Option Price (specified
on Annex B), plus all applicable sales taxes. Lessee must give Lessor at least
thirty (30) days, but not more than ninety (90) days, prior written notice of
the purchase. Lessor and Lessee agree that the Option Price is a reasonable
prediction of the price that a willing buyer (who is neither a lessee in
possession or a used aircraft dealer) would pay for the Aircraft on the Early
Purchase Option Date in an arm’s length transaction to a willing seller under no
compulsion to sell.
     (b) If Lessee has elected to purchase the Aircraft, then on the Early
Purchase Option Date Lessee shall pay to Lessor the Early Purchase Option Price
(plus all applicable sales taxes) together with any Rent and other sums due and
unpaid on the Early Purchase Option Date. Upon receipt of indefeasible payment
in full of such amounts by Lessor, Lessor shall convey all of its right, title
and interest in and to the Aircraft to Lessee on an AS IS BASIS without
representation or warranties of any kind, other than the absence of liens
created by or through Lessor.

19.   END OF LEASE PURCHASE OPTION:

     (a) On the Expiration Date (specified in Annex B), Lessee may, so long as
no Event of Default or any event or occurrence which with the giving of notice
or passage of time or both would result in an Event of Default exists hereunder
and this Lease has not been earlier terminated, purchase the Aircraft on an AS
IS BASIS for cash equal to its then Fair Market Value (plus all applicable sales
taxes together with any Rent and other sums due and unpaid on the Expiration
Date). Upon receipt of indefeasible payment in full of such amounts by Lessor,
Lessor shall convey all of its right, title and interest in and to the Aircraft
to lessee on an AS IS BASIS without representation or warranties of any kind,
other than the absence of liens created by or through Lessor. Lessee must give
Lessor at least ninety (90) days, but not more than one hundred eighty
(180) days, prior written notice of its intent to purchase.

 



--------------------------------------------------------------------------------



 



     (b) “Fair Market Value” shall mean the price which a willing buyer (who is
neither a lessee in possession nor a used equipment dealer) would pay for the
Aircraft in an arm’s-length transaction to a willing seller under no compulsion
to sell. In determining the Fair Market Value: (i) the Aircraft shall be assumed
to be in the condition in which it is required to be maintained and returned
under this Lease, (ii) any installed additions to the Aircraft shall be valued
on an installed basis; and (iii) costs of removal of the Aircraft from the
current location shall not be a deduction from the value of the Aircraft. If
Lessor and Lessee are unable to agree on the Fair Market Value at least sixty
(60) days before Lease expiration, Lessor shall appoint an independent appraiser
(reasonably acceptable to Lessee) to determine Fair Market Value. The
independent appraisers determination shall be final, binding and conclusive.
Lessee shall bear all costs associated with any such appraisal.
     (c) Lessee shall be deemed to have waived this purchase option unless it
provides Lessor with written notice of its irrevocable election to exercise the
option within fifteen (15) days after the Fair Market Value is told to Lessee.

20.   MISCELLANEOUS:

     (a) LESSEE AND LESSOR HEREBY UNCONDITIONALLY WAIVE THEIR RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS LEASE,
ANY OF THE RELATED DOCUMENTS, ANY DEALINGS BETWEEN LESSEE AND LESSOR RELATING TO
THE SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS, AND/OR THE
RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN LESSEE AND LESSOR. THE SCOPE OF
THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY
BE FILED IN ANY COURT. THIS WAIVER IS IRREVOCABLE. THIS WAIVER MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS LEASE, ANY
RELATED DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS
TRANSACTION . THIS LEASE MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
     (b) The Aircraft shall remain Lessor’s property unless Lessee purchases the
Aircraft from Lessor, and until such time Lessee shall only have the right to
use the Aircraft as a lessee. Any cancellation or termination by Lessor of this
Lease, pursuant to the provisions of this Lease, shall not release Lessee from
any then outstanding obligations to Lessor hereunder (unless otherwise expressly
stated herein).
     (c) Time is of the essence of this Lease. Lessee agrees, upon Lessor’s
request, to execute, or otherwise authenticate, any document, record or
instrument necessary or expedient for filing, recording or perfecting the
interest of Lessor or to carry out the intent of this Agreement. In addition,
Lessee hereby authorizes Lessor to file a financing statement and amendments
thereto describing the Aircraft and any engines, attachments, appurtenances and
parts relating thereto and containing any other information required by the
applicable Uniform Commercial Code. At the request of Lessor following any
expiration or termination of this Lease, Lessee shall execute and deliver to
Lessor, for filing with the FAA, such documents as Lessor shall require to
evidence and confirm the expiration or termination of this Lease and the release
of the Aircraft from the terms and conditions hereof, and if Lessee fails for
any reason to execute and deliver such documents to Lessor, Lessee hereby
irrevocably authorizes Lessor to sign Lessee’s name to such documents and file
such documents with the FAA. Lessee hereby ratifies its prior authorization for
Lessor to file financing statements and amendments thereto describing the
Aircraft and containing any other information required by any applicable law
(including without limitation the Uniform Commercial Code) if filed prior to the
date hereof. All notices required to be given hereunder shall be deemed
adequately given if delivered in hand or sent by registered or certified mail to
the addressee at its address stated herein, or at such other place as such
addressee may have designated in writing. This Lease together with the Annexes
hereto constitute the entire agreement of the parties with respect to the
subject matter hereof, and all Annexes referenced herein are incorporated herein
by reference. NO VARIATION OR MODIFICATION OF THIS LEASE OR ANY WAIVER OF ANY OF
ITS PROVISIONS OR CONDITIONS, SHALL BE VALID UNLESS IN WRITING AND SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF EACH PARTY TO THIS LEASE.
     (d) If Lessee does not comply with any provision of this Agreement, Lessor
shall have the right, but shall not be obligated, to effect such compliance, in
whole or in part. All reasonable amounts spent and obligations incurred or
assumed by Lessor in effecting such compliance shall constitute additional Rent
due to Lessor. Lessee shall pay the additional Rent within ten days after the
date Lessor sends an invoice to Lessee requesting payment. Lessor’s effecting
such compliance shall not be a waiver of any Event of Default.
     (e) Any Rent or other amount not paid to Lessor when due shall bear
interest from the due date until paid, at the lesser of twelve percent (12%) per
annum or the maximum rate allowed by law. Any provisions in this Lease which are
in conflict with any statute, law or applicable rule shall be deemed omitted,
modified or altered to conform thereto. Notwithstanding anything to the contrary
contained in this Lease, in no event shall this Lease require the payment or
permit the collection of amounts in excess of the maximum permitted by
applicable law.

 



--------------------------------------------------------------------------------



 



     (f) THIS LEASE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF CONNECTICUT (WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES OF SUCH STATE), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE AIRCRAFT.
     (g) This Lease may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument, and either of the
parties hereto may execute this Lease by signing any such counterpart.
     (h) Each party hereto agrees to keep confidential, the terms and provisions
of the Documents and the transactions contemplated hereby and thereby
(collectively, the “Transactions”). Notwithstanding the foregoing, the
obligations of confidentiality contained herein, as they relate to the
Transactions, shall not apply to the federal tax structure or federal tax
treatment of the Transactions, and each party hereto (and any employee,
representative, or agent of any party hereto) may disclose to any and all
persons, without limitation of any kind, the federal tax structure and federal
tax treatment of the Transactions. The preceding sentence is intended to cause
each Transaction to be treated as not having been offered under conditions of
confidentiality for purposes of Section 1.6011-4(b)(3) (or any successor
provision) of the Treasury Regulations promulgated under Section 6011 of the
Internal Revenue Code of 1986, as amended, and shall be construed in a manner
consistent with such purpose. In addition, each party hereto acknowledges that
it has no proprietary or exclusive rights to the federal tax structure of the
Transactions or any federal tax matter or federal tax idea related to the
Transactions .

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Lessee and Lessor have caused this Lease to be executed
by their duly authorized representatives as of the date first above written.

                  LESSOR:       LESSEE:
 
                CFS Air, LLC       Air Logistics, L.L.C. By its Manager       By
its Manager General Electric Capital Corporation       William E. Chiles
 
               
By:
          By:    
 
               
 
               
Name:
          Name:   William E. Chiles
 
               
 
               
Title:
          Title:   Manager
 
               

 



--------------------------------------------------------------------------------



 



ANNEX A (SN     )
TO AIRCRAFT LEASE AGREEMENT (SN     )
DATED AS OF DECEMBER ______, 2005
Description of Aircraft, Lessor’s Cost, and Aircraft Markings

      I. Description   Cost: $[See Schedule I]

Sikorsky Model S-76C Helicopter which consists of the following components:
(a) Airframe bearing FAA Registration Mark     and Manufacturer’s Serial No.  ;
(b) Two (2) Turbomeca Arriel 2S1 engines bearing Manufacturer’s Serial Nos.
and     respectively (each of which has 750 or more rated takeoff horsepower or
the equivalent of such horsepower);
(c) Four (4) 76150-09100-053 main rotor blades bearing Manufacturer’s Serial
Nos.   ,   ,     and      ;
(d) All other property essential and appropriate to the operation of the
Aircraft, including but not limited to all instruments, avionics, auxiliary
power units, equipment and accessories attached to, connected with or related to
the Aircraft, and all logs, manuals and other documents issued for, or
reflecting use or maintenance of, the Aircraft.
Capitalized Lessor’s Cost     $[See Schedule I]
II. Aircraft Markings (referenced in the MAINTENANCE Section of Lease)
(a) None, unless Aircraft is operated outside the United States and then;
Four-by-six inch plaque to be maintained in cockpit and affixed in conspicuous
position stating:
CFS Air, LLC Owner and Lessor.
Air Logistics, L.L.C. Lessee under a certain
Lease (SN     ) dated as of December _____, 2005
has operational control of this aircraft.
(b) Similar markings shall be permanently affixed to each engine.
Initials:

                     
Lessee:
          Lessor        
 
 
 
         
 
   

 



--------------------------------------------------------------------------------



 



ANNEX B (SN     )
DATED THIS DECEMBER ______, 2005
TO AIRCRAFT LEASE AGREEMENT (SN     )
DATED AS OF DECEMBER _____, 2005

         
Lessor & Mailing Address:
      Lessee & Mailing Address:
CFS Air, LLC
      Air Logistics, L.L.C.
44 Old Ridgebury Road
      4605 Industrial Drive
Danbury, CT 06810
      New Iberia, LA 70560

Capitalized terms not defined herein shall have the meanings assigned to them in
the Aircraft Lease Agreement (SN     ) identified above.
A. Aircraft.
     Pursuant to the terms of the Lease, Lessor agrees to acquire and lease to
Lessee the Aircraft described on Annex A (SN     ) to the Lease.
B. Financial Terms.

                 
 
  1.    Advance Rent (if any):   (a) Amount: N/A.    
 
          (b) Due Date: N/A    
 
  2.    Capitalized Lessor’s Cost:   $[See Schedule I]    
 
  3.    Basic Term Commencement Date:   January 2, 2006.    
 
  4.    Basic Term:   One Hundred Twenty (120) months.    
 
  5.    First Basic Term Rent Date:   January 2, 2006.    
 
  6.    Basic Term Rent Dates:   2nd day of every month.    
 
  7.    First Termination Date:   (24) months after the Basic Term Commencement
Date.    
 
  8.    Last Basic Term Rent Date:   December 2, 2015.    
 
  9.    Last Delivery Date:   December 30, 2005 .    
 
  10.    Primary Hangar Location:   4605 Industrial Drive, New Iberia, LA 70560
   
 
  11.    Supplier:   Sikorsky Aircraft Corporation    
 
  12.    Lessee Federal Tax ID No.:   72-1412904.    
 
  13.    Early Purchase Option:   Option Date: January 2, 2011    
 
          Option Price: $[See Schedule I]    
 
  14.    Expiration Date:   January 1, 2016.    
 
  15.    Daily Lease Rate Factor:   [See Schedule I]%    
 
  16.    Basic Term Lease Rate Factor:        
 
          Factor                                 Rental No.    
 
          [See Schedule I]%              1 – 60    
 
          [See Schedule I]%              61-120    

C. Tax Benefits.
     Depreciation Deductions:

  a.   Depreciation Method: 200% declining balance method, switching to straight
line method for the 1st taxable year for which using the straight line method
with respect to the adjusted basis as of the beginning of such year will yield a
larger allowance.     b.   Recovery Period: Five (5) years     c.   Basis: 100%
of Capitalized Lessor’s Cost.

 



--------------------------------------------------------------------------------



 



D. Term and Rent (Rent shall mean Interim Rent and Basic Term Rent) .

  1.   Interim Rent. For the period from and including the Commencement Date to
the Basic Term Commencement Date (“Interim Period”), Lessee shall pay as Rent
(“Interim Rent”) for the Aircraft, the product of the Daily Lease Rate Factor
times the Capitalized Lessor’s Cost of the Aircraft on this Annex B (SN     )
times the number of days in the Interim Period. Interim Rent shall be due on
January 2, 2006.     2.   Basic Term Rent. Commencing on January 2, 2006 and on
the same day of each month thereafter (each, a “Rent Payment Date”) during the
Basic Term, Lessee shall pay as Rent (“Basic Term Rent”) the product of the
Basic Term Lease Rate Factor times the Capitalized Lessor’s Cost of the Aircraft
on this Annex B (SN     ).

E. Insurance.

  1.   Public Liability: $ 50,000,000.00 total liability per occurrence.     2.
  Casualty and Property Damage: An amount which is not less than the then
Stipulated Loss Value of the Aircraft.

F. Funding Holdback.
The Capitalized Lessor’s Cost set forth above and the Stipulated Loss and
Termination Value Tables shown in Annex F (SN     ) include $[See Schedule I]
(the “Holdback Amount”) to be held by Lessor and released to Lessee per the
terms of the Additional Collateral Agreement dated December___, 2005. Lessor
shall pay the Holdback Amount in consideration for, among other obligations,
transfer of title to the Aircraft on the Commencement Date.
G. Amendments to Lease.
Except as expressly modified hereby, all terms and provisions of the Lease shall
remain in full force and effect. This Annex B is not binding or effective with
respect to the Lease or the Aircraft until executed on behalf of Lessor and
Lessee by authorized representatives of Lessor and Lessee, respectively.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Lessee and Lessor have caused this Annex B to be
executed by their duly authorized representatives as of the date first above
written.

                  LESSOR:       LESSEE:
 
                CFS Air, LLC       Air Logistics, L.L.C. By its Manager       By
its Manager General Electric Capital Corporation       William E. Chiles
 
               
By:
          By:    
 
               
 
               
Name:
          Name:   William E. Chiles
 
               
 
               
Title:
          Title:   Manager
 
               
 
                            Attest
 
               
 
          By:    
 
               
 
               
 
          Name:    
 
               

 



--------------------------------------------------------------------------------



 



ANNEX C (SN     )
TO
TO AIRCRAFT LEASE AGREEMENT (SN     )
DATED AS OF DECEMBER ______, 2005
BILL OF SALE
Air Logistics, L.L.C. (the “Seller”), in consideration of the sum of [See
Schedule I] plus sales taxes in the amount of Zero Dollars ($0.00) paid by CFS
Air, LLC (together with its successors and assigns, if any, the “Buyer”),
receipt of which is acknowledged, hereby grants, sells, assigns, transfers and
delivers to Buyer the aircraft (the “Aircraft”) described in Annex A (SN ) to
the above referenced Aircraft Lease Agreement (SN ) (“Lease”), along with
whatever claims and rights Seller may have against the manufacturer and/or
supplier of the Aircraft (the “Supplier”), including but not limited to all
warranties and representations.
Buyer is purchasing the Aircraft for leasing to Lessee pursuant to the Lease.
Seller represents and warrants to Buyer that (1) Buyer will acquire by the terms
of this Bill of Sale good title to the Aircraft free from all liens and
encumbrances whatsoever; and (2) Seller has the right to sell the Aircraft.
Seller agrees to save and hold harmless Buyer from and against any and all
federal, state, municipal and local license fees and taxes of any kind or
nature, including, without limiting the generality of the foregoing, any and all
excise, personal property, use and sales taxes, VAT, stamp, withholding, and
from and against any and all liabilities, obligations, losses, damages,
penalties, claims, actions and suits resulting therefrom and imposed upon,
incurred by or asserted against Buyer as a consequence of the sale of the
Aircraft to Buyer.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Seller has executed this Bill of Sale this ___day of
December, 2005.

              SELLER:
 
            Air Logistics, L.L.C.     By its Manager     William E. Chiles
 
       
 
  By:    
 
       
 
       
 
  Name:   William E. Chiles
 
       
 
  Title:   Manager

 



--------------------------------------------------------------------------------



 



ANNEX D
CERTIFICATE (SN     )
CERTIFICATE OF MANAGERS/MEMBERS OF AIR LOGISTICS, L.L.C.
INTENTIONALLY OMITTED

 



--------------------------------------------------------------------------------



 



ANNEX E
CERTIFICATE OF ACCEPTANCE (SN     )
     AIRCRAFT LEASE AGREEMENT (SN     ) dated as of December ___, 2005 (the
“Lease”), between CFS Air, LLC together with its successors and assigns, if any,
as lessor (the “Lessor”), and Air Logistics, L.L.C. as lessee (the “Lessee”).
     A. The Aircraft: Lessee hereby certifies, as of the date set forth below,
that the Aircraft as set forth and described in Annex A (SN     ) to the Lease
has been delivered to Lessee, inspected by Lessee, found to be in good order and
fully equipped to operate as required under applicable law for its intended
purpose, and is fully and finally accepted under the Lease.
     B. Representations by Lessee: Lessee hereby represents and warrants to
Lessor that on the date hereof:

  (1)   The representations and warranties of Lessee set forth in the Lease and
all certificates delivered in connection therewith were true and correct in all
respects when made and are true and correct as of the date hereof.     (2)  
Lessee has satisfied or complied with all conditions precedent and requirements
set forth in the Lease which are required to be or to have been satisfied or
complied with on or prior to the date hereof.     (3)   No Default or Event of
Default under the Lease has occurred and is continuing on the date hereof.    
(4)   Lessee has obtained, and there are in full force and effect, such
insurance policies with respect to the Aircraft, as are required to be obtained
under the terms of the Lease.     (5)   Lessee has furnished no equipment for
the Aircraft other than as sold to Lessor and as stated on Annex A (SN     )
hereto or permitted as an addition thereto pursuant to the Lease.     (6)   The
Lessee has inspected the Aircraft and all pertinent records therefor and the
Aircraft has no damage history.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Lessee has caused this Certificate of Acceptance to be
duly executed by its officers thereunto duly authorized.

                  Lessee:         Air Logistics, L.L.C.         By its Manager  
      William E. Chiles    
 
           
 
  By:        
 
           
 
                Name: William E. Chiles    
 
                Title: Manager    
 
                Date:    
 
           

 



--------------------------------------------------------------------------------



 



ANNEX F (SN )
Stipulated Loss and Termination Values
     The Stipulated Loss and Termination Value of the Aircraft shall be the
percentage of Capitalized Lessor’s Cost of the aircraft set forth opposite the
applicable rent payment.
Capitalized Lessor’s Cost   $ [See Schedule I]

                  # of           stipulated base   termination   loss payments  
value   value
1 
    103.300       103.300  
2 
    103.236       103.236  
3 
    103.004       103.004  
4 
    102.744       102.744  
5 
    102.475       102.475  
6 
    102.198       102.198  
7 
    101.911       101.911  
8 
    101.621       101.621  
9 
    101.322       101.322  
10
    101.013       101.013  
11
    100.702       100.702  
12
    100.381       100.381  
13
    100.051       100.051  
14
    99.717       99.717  
15
    99.380       99.380  
16
    99.036       99.036  
17
    98.686       98.686  
18
    98.329       98.329  
19
    97.965       97.965  
20
    97.598       97.598  
21
    97.224       97.224  
22
    96.844       96.844  
23
    96.460       96.460  
24
    96.069       96.069  
25
    95.672       95.672  
26
    95.272       95.272  
27
    94.867       94.867  
28
    94.459       94.459  
29
    94.046       94.046  
30
    93.629       93.629  
31
    93.207       93.207  
32
    92.783       92.783  
33
    92.353       92.353  

Initials: Lessee                         Lessor:                    

 



--------------------------------------------------------------------------------



 



                  # of           stipulated base               termination  
loss payments               value   value
34
    91.919       91.919  
35
    91.482       91.482  
36
    91.041       91.041  
37
    90.595       90.595  
38
    90.146       90.146  
39
    89.693       89.693  
40
    89.236       89.236  
41
    88.775       88.775  
42
    88.310       88.310  
43
    87.841       87.841  
44
    87.368       87.368  
45
    86.892       86.892  
46
    86.411       86.411  
47
    85.927       85.927  
48
    85.439       85.439  
49
    84.947       84.947  
50
    84.451       84.451  
51
    83.952       83.952  
52
    83.450       83.450  
53
    82.945       82.945  
54
    82.438       82.438  
55
    81.928       81.928  
56
    81.414       81.414  
57
    80.898       80.898  
58
    80.379       80.379  
59
    79.857       79.857  
60
    79.332       79.332  
61
    78.803       78.803  
62
    78.110       78.110  
63
    77.413       77.413  
64
    76.715       76.715  
65
    76.015       76.015  
66
    75.314       75.314  
67
    74.611       74.611  
68
    73.903       73.903  
69
    73.195       73.195  
70
    72.485       72.485  
71
    71.770       71.770  
72
    71.054       71.054  
73
    70.337       70.337  
74
    69.615       69.615  
75
    68.889       68.889  
76
    68.161       68.161  
77
    67.432       67.432  
78
    66.703       66.703  
79
    65.971       65.971  

Initials: Lessee                         Lessor:                    

 



--------------------------------------------------------------------------------



 



                  # of           stipulated base               termination  
loss payments               value   value
80
    65.236       65.236  
81
    64.499       64.499  
82
    63.761       63.761  
83
    63.019       63.019  
84
    62.275       62.275  
85
    61.530       61.530  
86
    60.781       60.781  
87
    60.027       60.027  
88
    59.273       59.273  
89
    58.516       58.516  
90
    57.759       57.759  
91
    57.001       57.001  
92
    56.238       56.238  
93
    55.474       55.474  
94
    54.708       54.708  
95
    53.938       53.938  
96
    53.167       53.167  
97
    52.395       52.395  
98
    51.619       51.619  
99
    50.838       50.838  
100
    50.055       50.055  
101
    49.272       49.272  
102
    48.487       48.487  
103
    47.701       47.701  
104
    46.911       46.911  
105
    46.119       46.119  
106
    45.327       45.327  
107
    44.530       44.530  
108
    43.731       43.731  
109
    42.932       42.932  
110
    42.128       42.128  
111
    41.319       41.319  
112
    40.510       40.510  
113
    39.699       39.699  
114
    38.887       38.887  
115
    38.073       38.073  
116
    37.256       37.256  
117
    36.437       36.437  
118
    35.617       35.617  
119
    34.792       34.792  
120
    33.966       33.966  

[Note – Termination and Stipulated Loss Values may vary in individual leases by
immaterial amounts.]
Initials: Lessee                         Lessor:                    

 



--------------------------------------------------------------------------------



 



ANNEX G (SN     )
TO
AIRCRAFT LEASE (SN ) DATED DECEMBER _____, 2005
ADDITIONAL MAINTENANCE AND RETURN CONDITIONS
The above captioned Aircraft Lease Agreement (SN ) between CFS Air, LLC
(“Lessor”) and Air Logistics, L.L.C. (“Lessee”) shall be amended by adding the
following:
     GENERAL CONDITIONS:
     (1) Upon Lease termination, Lessee shall, at Lessee’s expense, return the
Aircraft to a location in the Continental United States as Lessor shall
designate. Lessee shall take reasonable care to protect the Aircraft from damage
and mechanical and appearance degradation. Such reasonable care shall include,
but not be limited to, installation of all covers, tie-downs, and other
protective, shipping or storage devices delivered to Lessee with the Aircraft at
Lease inception.
     (2) Upon Lease termination, it is agreed that, if requested in writing,
Lessee will use reasonable efforts to locate and secure adequate indoor hangar
facilities for the storage of the Aircraft. All costs incurred by Lessee in
securing hangar facilities for the Aircraft will be reimbursed by Lessor on a
“net-net” basis, and only after Lessee has received written authorization from
Lessor to secure such storage, including the rate to be paid.
     (3) If so requested in writing by Lessor, Lessee shall, at Lessor’s
expense, maintain uninterrupted insurance coverage with Lessor listed as an
“Additional Named Insured”, listing the Lessor as “Loss Payee”, including a
“Lender’s (or Lessor’s/Owner’s) Interest Endorsement” (commonly referred to as a
“Breach of Warranty Endorsement) for a period not to exceed ninety (90) days.
This period may be extended if so agreed in writing by both Lessee and Lessor.
     (4) The Aircraft and all its parts, components, avionics, and installed
optional equipment shall be clear of all liens and encumbrances other than those
in favor of Lessor or their assignee or permitted under Section 8(a) of the
Lease.
     (5) Lessee shall make the Aircraft and all related books and records
available for inspection by Lessor or its representative once annually
throughout the term of the Lease and any time within a ninety (90) day period
prior to Lease termination. This shall be followed by a return acceptance
inspection by Lessor or its representative concurrent with Lease termination.
     AIRCRAFT CONDITIONS:
     (6) The Aircraft shall be returned to Lessor in good operating condition.
It shall be both flyable and “Airworthy” as described in the Federal Aviation
Regulations (“FAR”). All windshields, “chin windows,” door glass, and fuselage
windows shall be free of cracks. All interior trim pieces shall be free of
damage (normal wear and tear excepted). The exterior paint shall be in good
condition (normal wear and tear excepted). All markings applied by, or on behalf
of, the Lessee shall be removed in such a manner so as to return the Aircraft to
its appearance as of the time the Lessee originally took possession of the
Aircraft, or which has been subsequently approved by Lessor.
     (7) All parts and components that have a specified service life or
maintenance interval approved by the Federal Aviation Administration (“FAA”),
whether it be an overhaul requirement, time retirement or inspection, shall have
at least 50% of their scheduled life remaining. Remaining life shall be computed
from 50% point of whichever the determining service limit to be reached first
is, whether it be calendar time, number of cycles or flight hours. (When
computing the remaining life of any component, the most recent intervals
published by the manufacturer and approved by the FAA for unrestricted use shall
be utilized).
     (8) The dollar figures for calculating the debits of times with a mandatory
service life limit shall be the then-current manufacturer’s list price.
     (9) The dollar figures for calculating the debits of items with
manufacturer recommended overhaul interval shall be determined by the
manufacturers then current list price.
     (10) Any parts and components installed at the termination of the Lease
shall be of the same configuration and part number (or approved superceding
configuration and part number) as were installed at Lease inception.

 



--------------------------------------------------------------------------------



 



     (11) The Aircraft must have had an “Annual Inspection” as described in the
FARs performed by an FAA Certificated Repair Station within thirty (30) days of
the date of termination of the Lease. Lessee shall, at their expense, correct
any discrepancies discovered during the Annual Inspection, and any other
discrepancies which may become evident prior to Lease termination.
     Lessee shall provide to Lessor evidence that all monies due pursuant to the
Power By Hour maintenance service program has been paid in full to supplier of
such program.
     Lessee shall also conduct an engine power assurance check, with the results
documented and signed by the person performing the check. Lessee shall, at their
expense, take whatever actions are necessary to ensure that the engine(s)
produce their rated power. Lessee shall also ensure that main and tail rotor
vibration levels shall be equal to, or lower than, the minimum acceptable limits
quoted by the airframe manufacturer. In the absence of published minimum
vibration levels, main and tail rotor vibration levels shall be 0.2 Inches Per
Second (“IPS”) or less.
     (12) Commencing with Lease inception, and continuing uninterrupted
throughout the duration of the Lease, the Lessee shall maintain separate
consolidated lists of Airworthiness Directives (“AD”) and mandatory Service
Bulletins (“SB”), for both the airframe and engine(s), in a form similar to the
attached sample forms entitled: “Airworthiness Directive Compliance Record” and
“Service Bulletin Compliance Record.”
     NOTE: Computer generated AD & SB compliance reports may be acceptable if
EACH PAGE contains at least the information required in blocks 1 through 11 on
the sample forms plus a certification statement and signature of an
appropriately FAA licensed maintenance technician. The certification statement
should be similar to the following:
     I hereby certify that the Airworthiness Directives and manufacturer’s
Service Bulletins listed on this sheet have been checked for compliance and have
proven to be accurate. I further certify that the necessary entries have been
made in the permanent Aircraft records in compliance with Part 43 of the Federal
Aviation Regulations.
Signed:              Certificate Number:               Date:             
  AFTT:             Eng #1 TT                        Eng #2
TT:                      
     (13) All maintenance record entries shall be in the form and format
specified in FAR Part 43.
     (14) All parts and components installed on the Aircraft shall originate
from commercial manufacturers holding appropriate FAA approvals and shall be
traceable to the original manufacturer, with proper statement of manufacturer’s
authority quoted. Invoices for parts should include the following, or a
similarly worded statement:
     The parts identified on this invoice conform to manufacturer’s approved
standards, current (insert OEM name) publications, and FAA requirements.
     (15) The Aircraft shall be returned in the same configuration as it was at
the time of delivery to the Lessee, unless otherwise agreed to by both parties.
Any FAA approved modifications installed by Lessee during the Lease period that
cannot be removed without leaving evidence of their installation shall become a
permanent part of the Aircraft and the property of the Lessor.
     (16) The following items shall be returned to Lessor at the termination of
the Lease:

  (a)   All maintenance records     (b)   Current copies of all parts,
maintenance, and flight manuals and copies of all SBs and ADs applicable to the
Aircraft     (c)   All loose equipment (tie-downs, ground handling wheels, tow
bars, covers, and other specialized equipment) that was delivered to Lessee with
the Aircraft, or which have become necessary because of additional installed
equipment or modifications to the Aircraft.

     
Initials:  Lessee                    
  Lessor:                    

 



--------------------------------------------------------------------------------



 



ANNEX H (SN  )
TO
AIRCRAFT LEASE AGREEMENT (SN  )
DATED AS OF DECEMBER ____, 2005
Definition of “Guarantor Change of Control”
“Guarantor Change of Control” means the occurrence of any of the following:
          (1) the sale, lease, transfer, conveyance or other disposition (other
than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Guarantor and its subsidiaries (determined on a consolidated basis);
          (2) the adoption of a plan relating to the liquidation or dissolution
of the Guarantor;
          (3) any “person” (as such term is used in Section 13(d)(3) of the
Exchange Act) becomes the “beneficial owner” (as such term is defined in
Rule 13d-3 and Rule 13d-5 under the Exchange Act), directly or indirectly
through one or more intermediaries, of more than 50% of the voting power of the
outstanding voting stock of the Guarantor; or
          (4) the first day on which more than a majority of the members of the
board of directors are not Continuing Directors (as hereinafter defined);
provided, however, that, with respect to clause (3) above, a transaction in
which the Guarantor becomes a subsidiary of another Entity (as hereinafter
defined) shall not constitute a Change of Control if

  (a)   the stockholders of the Guarantor immediately prior to such transaction
“beneficially own” (as such term is defined in Rule 13d-3 and Rule 13d-5 under
the Exchange Act), directly or indirectly through one or more intermediaries, at
least a majority of the voting power of the outstanding voting stock of the
Guarantor immediately following the consummation of such transaction; and    
(b)   immediately following the consummation of such transaction, no “person”
(as such term is defined above), other than such other Entity (but including the
holders of the equity interests of such other Entity), “beneficially owns” (as
such term is defined above), directly or indirectly through one or more
intermediaries, more than 50% of the voting power of the outstanding voting
stock of the Guarantor.

In this Section, “Continuing Directors” means, as of any date of determination,
any member of the board of directors who (a) was a member of the board of
directors on June 20, 2003 or (b) was nominated for election to the board of
directors with the approval of, or whose election to the board of directors as
ratified by, at least a majority of the Continuing Directors who were members of
the board of directors at the time of such nomination or election. “Entity”
means any corporation, partnership, joint venture, association, joint-stock
company, trust, unincorporated organization, limited liability company,
government or any agency or political subdivision hereof or any other entity.

Page 30 of 30



--------------------------------------------------------------------------------



 



Schedule I – Summary of Lease-specific Terms

                                          Lease No.   Cost / Capitalized
Lessor’s Cost   Daily Lease Rate Factor   Holdback Amount   Early Purchase
Option Price   Term Lease Rate Factor
SN 760527
  $ 7,110,000.00       0.0255265 %   $ 1,142,000.00       * * *       * * *  
 
                       
SN 760529
  $ 7,1920,000.00       0.0255267 %   $ 1,142,000.00       * * *       * * *  
 
                       
SN 760531
  $ 7,410,000.00       0.02552363 %   $ 1,142,000.00       * * *       * * *  
 
                       
SN 760536
  $ 7,520,000.00       0.015954 %   $ 1,142,000.00       * * *       * * *  
 
                       
SN 760557
  $ 7,840,000.00       0.016068 %   $ 1,142,000.00       * * *       * * *  
 
                       
SN 760562
  $ 7,880,000.00       0.0160813 %   $ 1,142,000.00       * * *       * * *  
 
                       
SN 760564
  $ 7,830,000.00       0.0160643 %   $ 1,142,000.00       * * *       * * *  
 
                       
SN 760579
  $ 7,920,000.00       0.016095 %   $ 1,142,000.00       * * *       * * *  
 
                       
SN 760580
  $ 7,940,000.00       0.0160853 %   $ 1,149,000.00       * * *       * * *  



[NOTE — INFORMATION MARKED * * * HAS BEEN OMITTED FROM THIS EXHIBIT AND FILED
SEPARATELY WITH THE SEC PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST UNDER RULE
24b-2.]

